UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANTIAGO REYES individually and on behalf of:
all others similarly situated,

 

Plaintiff, :
-against- : ORDER
24 WEST FOOD CORP. d/b/a FOOD DYNASTY : 18 Civ. 10878 (GBD) (SLC)
SUPERMARKET; ABDEL K. ABUZAHRIEH
jointly and severally, MOHAMMED
ABUZAHRIEH jointly and severally; HIRMAT
ABUZAHRIEH jointly and severally,

Defendants.

GEORGE B. DANIELS, District Judge:
The February 27, 2020 conference is cancelled. This Court will hear oral argument on

Defendants’ Motion for Summary Judgment, (ECF No. 22), on May 7, 2020, at 10:30 a.m.

Dated: February 26, 2020

New York, New York

SO ORDERED.

 

 
